Luke, J.
W. R. Daniel sued out a distress warrant against J. A. Daniel. The evidence disclosed that they wore joint owners and tenants in common of the property alleged to have been rented. The evidence did not show that the relation of landlord and tenant existed, and the trial court granted a nonsuit. Held,: Whatever may have been the remedy of W. R. Daniel under the Civil Code (1910), § 3724, a distress warrant was not the proper remedy; and it was not error for the court to grant a nonsuit and dismiss the distress warrant.

Jtidgmeni affirmed.


Wade, G. J., and Jenhins, J., concur.